Citation Nr: 9916781	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1946 to December 
1947 and from September 1950 to October 1951.  In July 1987, 
the Indianapolis, Indiana, Regional Office (RO) denied 
service connection for chronic lymphocytic leukemia.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in July 1987.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 RO decision which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for chronic lymphocytic leukemia.  In 
January 1995, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In July 
1996, the Board determined that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for chronic lymphocytic leukemia and 
denied the claim.  The veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 1997, the Court granted 
the Appellee's February 1997 Motion for Remand and to Suspend 
Further Proceedings; vacated the Board's July 1996 decision; 
and remanded the veteran's appeal to the Board.  H- v. Brown, 
No. 96-1424, (U.S. Vet. App. Apr. 10, 1997).  

In April 1998, the Board determined that the veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for chronic lymphocytic 
leukemia and remanded the claim to the RO for additional 
action.  The RO was directed (1) to contact Robert K. 
Stirling, M.D., and request that he provide a copy of his 
curriculum vitae, forward copies of all available clinical 
documentation pertaining to his treatment of the veteran, and 
identify the specific evidence supporting his opinion that 
the veteran's chronic lymphocytic leukemia "could 
undoubtedly be the result of exposure to chemicals, such as 
benzene and gasoline, while he served in the Army in Italy 
and Korea;" (2) to address the issue of service connection 
for chronic lymphocytic leukemia on the merits; and (3) to 
issue a supplement statement of the case to the veteran and 
his accredited representative which recognized that the 
veteran's claim for service connection had been reopened.  

In May 1998, the RO wrote to Dr. Stirling and asked that he 
provide the requested material.  The doctor apparently did 
not respond to the RO's request.  In August 1998, the RO 
informed the veteran that Dr. Stirling had not responded to 
its request.  The RO requested that the veteran obtain the 
cited documentation from Dr. Stirling and forward it for 
incorporation into the record.  The veteran apparently did 
not respond to the RO's request.  The RO subsequently 
recertified the issue as "whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for chronic lymphocytic 
leukemia" and returned the veteran's claim to the Board.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  


REMAND

In reviewing the claims files, the Board observes that the RO 
contacted both Robert K. Stirling, M.D., and the veteran in 
writing and requested that Dr. Stirling's curriculum vitae 
and copies of all available clinical documentation pertaining 
to the doctor's treatment of the veteran be forwarded for 
incorporation into the record.  The RO also indicated that 
Dr. Stirling should identify the specific evidence which 
supported his opinion as to the etiology of the veteran's 
chronic lymphocytic leukemia.  Neither Dr. Stirling nor the 
veteran responded to the RO's requests.  The RO did not 
subsequently address the veteran's entitlement to service 
connection for chronic lymphocytic leukemia on the merits or 
issue a supplemental statement of the case to the veteran and 
his accredited representative.  The RO recertified the issue 
on appeal as "whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for chronic lymphocytic leukemia."  

A remand by either the Board or the Court imposes a duty upon 
the VA to ensure compliance with the terms of the remand.  
While acknowledging the RO's efforts, the Board finds that 
the RO's actions do not comply with the Board's April 1998 
remand instructions.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO must address the issue of the 
veteran's entitlement to service 
connection for chronic lymphocytic 
leukemia on the merits.  A rating 
decision and a supplemental statement of 
the case must be prepared and issued to 
the veteran and the accredited 
representative.  The supplement statement 
of the case should recognize that the 
veteran's claim for service connection 
has been reopened and address Dr. 
Stirling's and the veteran's failure to 
respond to the RO's requests for 
additional documentation.  

2.  The veteran and representative may 
submit additional evidence and/or 
argument.

3.  The parties are placed on notice that 
the failure to provide the requested 
information may result in a negative 
inference. 

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the 
veteran's claim should be returned to the Board for further 
appellate consideration if appropriate.  The purpose of this 
REMAND is to allow for due process of law.  No inference 
should 
be drawn from it regarding the final disposition of the 
veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


